DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendments and arguments filed May 27, 2021.


Claims 1-13 and 15-20 are currently pending wherein claims 1-3 and 15-16 read on a fluorenylaminoketone photoinitiator, claims 4-12 and 17-18 read on a UV photocurable composition using said photoinitiator, and claims 13 and 19-20 read on a preparation method for the fluorenylaminoketone photoinitiator of claim 1.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are patentable over the closest references: Qian (US 2019/0155153), Cha et al (KR 1020140144809), and Cheng et al (WO 2017/101553).

Summary of claim 1:
A fluorenylaminoketone photoinitiator, wherein the photoinitiator comprises a compound having a structure represented by general formula (I) or a derivative compound thereof,

    PNG
    media_image1.png
    85
    222
    media_image1.png
    Greyscale

wherein,
A represents hydrogen, a halogen, a nitro group, a C1-C20 linear or branched alkyl group, a C3-C10 alkylcycloalkyl group, a C4-C10 cycloalkylalkyl group, 

    PNG
    media_image2.png
    72
    73
    media_image2.png
    Greyscale

-COR6, or a -CO-CR2R3R4 group, wherein, optionally, -CH2- is substituted with O, N, S, or C(=O);
R1 represents hydrogen, a halogen, a C1-C20 linear or branched alkyl group, a C4-C20 cycloalkylalkyl group, or a C2-C20 alkenyl group, wherein, optionally, -CH2- in R1 is substituted with O, N, S, or C(=0), and, optionally, a ring is formed between R1s;
R2 and R3 each independently represent a C1-C20 linear or branched alkyl group, a C3-C20 cycloalkyl group, a C4-C20 cycloalkylalkyl group, a C4-C20 alkylcycloalkyl group, a C6-C20 aryl group, or a C6-C20 alkylaryl group, wherein, optionally, one or more hydrogen atoms in these groups is each independently substituted with an alkyl group, a halogen, a hydroxy group, or a nitro group, and optionally, -CH2- in R2 and R3 is substituted with O, N, S, or C(=O), and, optionally, R2 and R3 is linked to each other to form a ring;
or R2 represents a C1-C20 linear or branched alkyl group or a C2-C20 alkenyl group, and R3 is selected from any one of the following groups:
a) a group having a chemical formula as follows: 

    PNG
    media_image3.png
    60
    143
    media_image3.png
    Greyscale

wherein m is 0 or 1, R9 represents hydrogen, a C1-C8 alkyl group, or a phenyl group, and R10, R11, and R12 each independently represent hydrogen or a C1-C4 alkyl group; or
b)    a group having a chemical formula as follows:    

    PNG
    media_image4.png
    56
    110
    media_image4.png
    Greyscale

wherein n is 0, 1, 2, or 3; or
c)    a group having a chemical formula as follows: 

    PNG
    media_image5.png
    62
    77
    media_image5.png
    Greyscale

wherein Ar is a substituted or unsubstituted phenyl, naphthyl, furanyl, thienyl, or pyridinyl group;
R4 represents a N-morpholinyl group, a N-piperidinyl group, or a N-pyrrolyl group, wherein, optionally, one or more hydrogen atoms in these groups is substituted with a halogen or a hydroxy group;
R5 and R5’ each independently represent a C1-C20 linear or branched alkyl group, a C4-C20 cycloalkyl group, a C2-C20 alkenyl group, a C6-C20 aryl group, or a C6-C20 alkylaryl group, wherein, optionally, one or more hydrogen atoms in these groups is each independently substituted with an alkyl group, a halogen, a hydroxy group, or a nitro group, and optionally, -CH2- in these groups is substituted with -O-;
or, optionally, R5 and R5’ forms a five-membered or six-membered ring by being linked to each other or via -O-, -S-, or -NH-;
R6 represents a C1-C20 linear or branched alkyl group, a C4-C20 cycloalkyl group, a C4-C20 alkylcycloalkyl group, a C2-C20 alkenyl group, a C6-C20 aryl group, or a C6-C20 alkylaryl group, wherein, optionally, -CH2- in these groups is substituted with -O- or -S-, and, optionally, one or more hydrogen atoms in these groups is independently substituted with a group selected from an alkyl group, a halogen, a nitro group, a cyano group, SR7, and OR8;
R7 and R8 each independently represent hydrogen or a C1-C20 linear or branched alkyl group.

Morishi teaches a photocurable ink (0001) with the following photoinitiator (0123):

    PNG
    media_image6.png
    181
    407
    media_image6.png
    Greyscale

(0123) (reading on the claimed formula (I)).  However, Morishi does not teach or fairly suggest the claimed the compound of claim 1, in particular wherein R4 is one of the specifically claimed groups.

In light of the benefit above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763